             Case
             Case 20-31973
                  20-31973 Document
                           Document 228
                                    227 Filed
                                        Filed in
                                              onTXSB  on 04/24/20
                                                 04/24/20 in TXSB Page
                                                                  Page 1
                                                                       1 of
                                                                         of 3
                                                                            3



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                         ENTERED
                                                                                                              04/24/2020
    In re:                                                  §           Case No.: 4:20-bk-31973 (MI)
                                                            §
    CARBO CERAMICS, INC., et al.,                           §           Chapter 11
                                                            §
                                                            §           (Jointly Administered)
             Debtors.                                       §           (Emergency Hearing Requested)

         AGREED ORDER GRANTING THE CITY OF MILLEN, GEORGIA AND
        PLANTERS ELECTRIC MEMBERSHIP CORPORATION’S EMERGENCY
        MOTION FOR RELIEF FROM AUTOMATIC STAY TO GIVE NOTICE OF
      DEFAULT AND ACCELERATION AND TO DEMAND PAYMENT UNDER THE
                           LETTERS OF CREDIT

             Upon the motion (the “Motion”)1 filed by The City of Millen, Georgia and Planters Electric

Membership Corporation (collectively, the “Note Holders”) for entry of an order granting relief

from the automatic stay provided in section 362(a) of the United States Bankruptcy Code to

provide Debtor, CARBO Ceramics, Inc. (“CARBO”) with written notice declaring the entire

unpaid principal balance and all accrued interest on the Promissory Notes immediately due and

payable for the purpose of demanding payment under the terms of the Letters of Credit, and upon

consideration of the agreement between the Note Holders and CARBO, the Court finds the Motion

meritorious and that cause exists to grant relief requested as set forth below:

             IT IS, THEREFORE, ORDERED that the automatic stay imposed under 11 U.S.C. Section

362 is hereby modified to permit the Note Holders to provide CARBO written notice, substantially

in the form attached to the Motion as Exhibit B, declaring the entire unpaid principal balance and

all accrued interest on the Promissory Notes immediately due and payable solely for the purpose

of demanding payment under the terms of the Letters of Credit.




1
    Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.
           Case
           Case 20-31973
                20-31973 Document
                         Document 228
                                  227 Filed
                                      Filed in
                                            onTXSB  on 04/24/20
                                               04/24/20 in TXSB Page
                                                                Page 2
                                                                     2 of
                                                                       of 3
                                                                          3



          IT IS, FURTHER, ORDERED that the automatic stay imposed under 11 U.S.C. Section

362 is modified to permit the Note Holders to make demand for payment on JPMorgan Chase

Bank, N.A. (the “Bank”) under the Letters of Credit, and to take any necessary legal action against

the Bank to pursue collection of the Letters of Credit.


Signed: April 24,17,
        October   2020
                     2018
 Signed: April __, 2020.
                                                                         ____________________________________
                                                                          Marvin Isgur
                                                                                         Marvin Isgur
                                                                          United States Bankruptcy Judge
                                                                              United States Bankruptcy Judge

AGREED AS FORM AND SUBSTANCE:


OKIN & ADAMS, LLP

By: /s/ Matthew Scott Okin
     Matthew Scott Okin
     State Bar No. 00784695
     Johnie A Maraist
     State Bar No. 24109505
     1113 Vine Street, Suite 240
     Houston, TX 77002
     713-228-4100
     888-865-2118 (fax)
     Email: mokin@okinadams.com;
     jmaraist@okinadams.com

COUNSEL FOR DEBTOR, CARBO
CERAMICS, INC.

AND




                                                             Page 2 of 2
C:\Users\ddarche\Desktop\Order Granting City of Millen Relief from the Automatic Stay.docx
           Case
           Case 20-31973
                20-31973 Document
                         Document 228
                                  227 Filed
                                      Filed in
                                            onTXSB  on 04/24/20
                                               04/24/20 in TXSB Page
                                                                Page 3
                                                                     3 of
                                                                       of 3
                                                                          3



BAKER & HOSTETLER, LLP

By: /s/ Douglas D. D’Arche
    Douglas D. D’Arche
    State Bar No. 00793582
    Bradley K. Jones
    State Bar No. 24060041
    811 Main St., Suite 1100
    Houston, Texas 77002
    Telephone: (713) 751-1600
    Facsimile: (713) 751-1717
    Email: ddarche@bakerlaw.com;
    bkjones@bakerlaw.com

COUNSEL FOR THE CITY OF MILLEN,
GEORGIA AND PLANTERS ELECTRIC
MEMBERSHIP CORPORATION




                                                             Page 3 of 2
C:\Users\ddarche\Desktop\Order Granting City of Millen Relief from the Automatic Stay.docx
